Citation Nr: 0944750	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a 
cardiovascular disorder, to include hypertension.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for chloracne, 
claimed as a result of herbicide exposure.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1968 to August 1970, to include service in the 
Republic of Vietnam from November 1969 to August 1970.  His 
discharge under conditions other than honorable from a period 
of active service from August 28, 1970, to April 11, 1972, 
has been found to be a bar to payment of benefits based upon 
that period of service.

This case comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on February 14, 2008, 
which vacated a November 2006 Board decision as to 
determinations denying the reopening of claims for 
cardiovascular disorders and chloracne and remanded these 
matters for additional development.  The November 2006 Board 
decision had also reopened a claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and that issue was remanded for additional development.  
The underlying issues initially arose from a November 2002 
rating decision by the Atlanta, Georgia, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge in August 2006.  A copy of the transcript 
of that hearing is of record.

The Board notes that the November 2006 decision reopened the 
issue of entitlement to service connection for a spine 
disorder and denied that issue on the merits.  The February 
2008 Court order incorporated the terms of a joint motion for 
partial remand which specifically noted that the appellant 
was not contesting the Board decision denying entitlement to 
service connection for a spine disorder.  The Court dismissed 
the appeal as to this issue.  In a July 2009 supplemental 
statement of the case, however, the RO erroneously stated the 
issue of entitlement to service connection for a spine 
disorder had been remanded by the Board in November 2006 for 
development and re-adjudication.  The Board finds that the 
November 2006 decision as to the spine disorder claim is 
final and that the RO action in continuing the appeal can not 
confer upon the Board appellate jurisdiction of an issue not 
properly claimed or adjudicated or developed on appeal.  To 
the extent correspondence added to the record may be 
construed as an application to reopen that claim, the matter 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2008 order by incorporating the terms of a 
joint motion for partial remand the Court found that a 
September 2002 VA notice as to the application to reopen the 
service connection claims for cardiovascular disorders, to 
include hypertension, and for chloracne, claimed as a result 
of herbicide exposure, did not identify the bases for the 
previous denials.  The joint motion, citing Kent v. 
Nicholson, 20 Vet. App. 1 (2006), stated that on remand VA 
must provide the appellant adequate notice that includes what 
is necessary to reopen his claim and specifically including 
what evidence would be necessary to substantiate the bases 
for the previous denial.  Therefore, additional development 
is required prior to appellate review.

It is also significant to note that VA treatment records were 
received by the Board in August 2009 which includes records 
that have not been considered in a prior adjudication.  As 
the Veteran has not waived agency of original jurisdiction 
consideration of this evidence, these issues must be remanded 
for additional development.  38 C.F.R. § 20.1304(c) (2009).  

As to the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, the Board 
finds that service treatment records show the Veteran was 
treated for injuries sustained in a jeep accident in December 
1969.  Although the Veteran's specific claim as to having 
sustained injuries when his jeep overturned after hitting a 
landmine are not shown by the treatment records, the Board 
finds his reported stressor is verified to the extent that 
the reports show he was involved in a jeep accident.  

The Board notes that a June 2009 VA request to the U.S. Army 
and Joint Services Records Research Center (JSRRC) 
(previously known as the United States Army and Joint 
Services Center for Unit Records Research or CURR) indicated 
that the Veteran had served in the Republic of Vietnam from 
November 30, 1969, to August 26, 1970, assigned to Company A, 
1st Battalion, 14th Infantry.  A review of service records, 
however, shows that his record of assignments reveals that 
while in the Vietnam he served as a mail clerk assigned to 
USA A DGRU III CTZ (W-08V-04-E) USMACV.  Other service 
records indicate he served with Advisory Team 87.  Records 
indicate he was not assigned to Company A, 1st Battalion, 
14th Infantry until after his return from Vietnam and in his 
second period of active service.  In light of the June 2009 
response from CURR indicating a negative search for the 
period from April 1969 to December 1969 based upon erroneous 
information, the Board finds additional efforts are required 
to assist the Veteran in substantiating his claim.  
Therefore, additional development is required prior to 
appellate review.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2009).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided a VCAA 
notice identifying the bases for the 
previous denial of his claims for 
entitlement to service connection for 
cardiovascular disorders, to include 
hypertension, and for chloracne, claimed 
as a result of herbicide exposure. He 
should also be provided notice describing 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  The notice 
requirements as to all elements of the 
claims should be provided.

2.  The Veteran should be contacted and 
notified of the specific type of 
information necessary for the service 
department records custodian to conduct a 
search for any pertinent records.  

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to assist the Veteran in 
verifying his claimed stressor events as 
to having experienced a motor vehicle 
accident as a result of enemy action, 
having experienced gunfire, rocket 
attacks, and mortar attacks, and having 
witnessed a dead body.  If unable to 
provide such information, they should be 
asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

4.  The Veteran should be scheduled for a 
VA examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has an 
acquired psychiatric disorder, to include 
as a result of a verified event during 
active service.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluations for PTSD, revised on 
April 2, 2007.  The examining 
psychiatrist should be informed as to 
which of the claimed stressor or 
identified events have been verified.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  A 
review of the requests to reopen 
previously denied claims must include 
consideration of the medical records 
received by the Board in August 2009 
and all evidence received since the 
prior final decision.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


